Citation Nr: 1446927	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1958 to August 1982.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the August 2006 rating decision, the RO also denied the appellant's claim for accrued benefits, death pension, and entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318.  In her June 2007 notice of disagreement, the appellant expressed disagreement only with the denial of service connection for the Veteran's cause of death.  Accordingly, the appellant did not perfect an appeal of entitlement to accrued benefits, death pension, or entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318, and therefore those issues are not currently before the Board.

In September 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

In April 2011, the appellant submitted a VA Form 21-22 appointing Disabled American Veterans (DAV) as her representative.  On September 8, 2014, the appellant submitted to the RO a new VA Form 21-22 appointing the California Department of Veterans Affairs as her representative, signed in July 2014.  The VA Form 21-22 indicated a William Zeigler would be the representative acting on behalf of the California Department of Veterans Affairs.  On September 10, 2014, the appellant brought a representative from DAV to her hearing before the Board.  At the time of the hearing, it appeared both the Board and DAV were unaware that a new representative had been appointed.  The Board notes, however, that a William Zeigler was an observer at the appellant's hearing.  See September 2014 Travel Board hearing transcript.  As the appellant indicated in writing via the July 2014 VA Form 21-22 that she wished to change her representative, it appears the California Department of Veterans Affairs is the proper representative in this matter and has been listed on the title page.  Furthermore, as an individual from that organization was present for the hearing and appeared comfortable with allowing the DAV representative to present argument, and as the benefit sought on appeal is being granted, the Board finds that the appellant was properly represented at her hearing and that there is no prejudice to her in proceeding with a decision at this time.

Documents contained on the Veterans Benefits Management System (VBMS) include the July 2014 VA Form 21-22, and an August 2014 appellant statement.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's amended death certificate reflects that he died on November [redacted], 2005.  The immediate cause of death was metastatic bladder cancer, and other significant conditions contributing to death but not resulting in the underlying cause of death were listed as metastases to the lung, emphysema, malignant tumor of the main bronchus, and prolonged posttraumatic stress disorder (PTSD).

2. At the time of the Veteran's death, he was service connected for tinnitus, hearing loss, PTSD, and malaria.

3. The Veteran's metastatic bladder cancer is shown to be related to his military service, to include herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1131, 1310 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

At the time of the Veteran's death, he was service connected for tinnitus, hearing loss, PTSD, and malaria.  See June 2004 rating decision.

The Veteran's amended death certificate reflects that he died on November [redacted], 2005.  The immediate cause of death was metastatic bladder cancer, and other significant conditions contributing to death but not resulting in the underlying cause of death were listed as metastases to the lung, emphysema, malignant tumor of the main bronchus, and prolonged PTSD.  

The second Shedden element to establish service connection, an in-service incurrence or aggravation of a disease or injury, is met.  The Veteran's DD 214 shows that he was awarded the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross with Palm, indicating that he served in the Republic of Vietnam during the Vietnam Era.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the appellant contends that the Veteran's herbicide exposure caused his bladder cancer.  See June 2007 notice of disagreement.

In a July 2006 letter, Dr. S.S. stated the Veteran was in her care between June 2004 until his death, and she opined that his transitional cell carcinoma of the bladder with metastasis to the lung was one of the contributing factors to his death, and was "a direct result of his having been exposed to Agent Orange during his [a]ctive [d]uty service."  The Veteran's VA treatment records indicate that Dr. S.S. is a contract physician with VA who treated the Veteran within the urology specialty, and she was the physician who followed and managed the Veteran's case when he was released from VA treatment into hospice care in October 2005.  See, e.g., October 2005 Public Health Nurse consultation; October 2005 Urology Attending note.  Further, Dr. S.S. is the physician who signed the Veteran's death certificate.  

The appellant testified at her September 2014 hearing before the Board that Dr. S.S. had told the appellant that she was "75 percent" sure that the Veteran's exposure to Agent Orange was the cause of the Veteran's death, that Dr. S.S. seemed pretty positive, and did not seem as if she was speculating.

The Board notes there are no medical opinions of record which contradict Dr. S.S.'s opinion that the Veteran's metastatic bladder cancer was caused by or related to his herbicide exposure.

As the Veteran's exposure to herbicides is presumed, the July 2006 letter from Dr. S.S. opines that the Veteran's bladder cancer was a result of his herbicide exposure, and as there is no medical evidence of record to contradict her opinion, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's herbicide exposure and the metastatic bladder cancer which was the primary cause of his death.

Accordingly, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


